Citation Nr: 1432843	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total temporary evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following surgery on January 14, 2008, for left posterior tibial augmentation with left flexor digitorium transfer with bio-tenodesis screw.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1996 to June 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to a total temporary evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following a surgical procedure for left posterior tibial augmentation.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to a total temporary evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following a surgical procedure for left posterior tibial augmentation.  Specifically, he asserts that the surgical procedure was the result of treatment for his service-connected left foot pes planus.

VA treatment records note complaints of left foot pain, secondary to flat foot.  A November 2007 magnetic resonance imaging demonstrated a rupture of the left peroneal tendons.  The Veteran was scheduled for surgery on January 14, 2008.  His preoperative diagnosis was left flexible flatfoot with posterior tendon dysfunction, and left peroneal tendonitis with suspected tear on magnetic resonance imaging.  The operative procedure noted was peroneal tendon exploration of integrity with tenosynovectomy and left posterior tibial tendon augmentation of the left posterior digitorum longus transfer with bio-tenodesis screw.  The postoperative diagnosis provided was left flexible flat foot with posterior tendon dysfunction, left peroneal tendonitis. 

On VA examination in April 2008, the examiner diagnosed left ankle, status post posterior tibial augmentation with postoperative dorsal foot cutaneous neuropathy.  The examiner opined that it is at least as likely as not that the left ankle condition is due to the service-connected right ankle disability.  The examiner did not indicate whether the January 2008 surgical procedure was in any way related the Veteran's service-connected left foot pes planus.

The Board notes that the claimant was not service connected for a left ankle disability at the time of surgical procedure.  His claim of entitlement to service connection for a left ankle disability was received in March 2008.  Service connection was awarded in the June 2008 rating decision currently on appeal, with an effective date of March 14, 2008.  

The critical question at issue is whether the January 14, 2008, surgery was in relation to a service-connected disability.  Again, at that time, service connection had not yet been awarded for the left ankle.  However, service connection was in effect for bilateral pes planus.  On remand, a VA medical opinion should be obtained to help assess whether the January14, 2008, surgical procedure was performed in whole or in part to treat the symptoms of the claimant's service-connected pes planus.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion concerning the January 14, 2008 surgical procedure.  The claims file must be available for review, and the examiner should indicate receipt and review of the claims file in any report generated.

The examiner should attempt to explain in laymen's the exact purpose of the surgical procedure performed on January 14, 2008.  Specifically, the examiner should opine whether the January 14, 2008, surgical procedure was the result of treatment for the Veteran's service-connected left foot pes planus or whether it was undertaken to treat a separate left ankle disability.

The examiner is to provide a rationale for any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. If the claim on appeal remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

